UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) ☒ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended June 30, 2017 OR ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 001-32518 Nuo Therapeutics, Inc. (Exact Name of Registrant as Specified in its Charter) Delaware 23-3011702 (State or Other Jurisdiction of Incorporation or Organization) (IRS Employer Identification No.) 207A Perry Parkway, Suite 1 Gaithersburg, MD 20877 (Address of Principal Executive Offices) (Zip Code) (240) 499-2680 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes ☒ No ☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ☒ No ☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, a smaller reporting company or an emerging growth company. See the definitions of “large accelerated filer,” “accelerated filer,” “smaller reporting company” and “emerging growth company”in Rule 12b-2 of the Exchange Act. Large Accelerated Filer ☐ Accelerated Filer ☐ Non-accelerated Filer ☐ Smaller Reporting Company ☒ Emerging Growth Company ☐ 1 If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition period for complying with any new or revised financial accounting standards provided pursuant to Section 13(a) of the Exchange Act. ☐ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ☐No ☒ APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Indicate by check make whether the registrant has filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court.Yes☒No☐ APPLICABLE ONLY TO CORPORATE ISSUERS As of August 11, 2017, the number of shares outstanding of the registrant’s New Common Stock, $0.0001 par value, was 19,577,112. 2 TABLE OF CONTENTS NUO THERAPEUTICS, INC. TABLE OF CONTENTS Page PART I. FINANCIAL INFORMATION Item 1. Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 33 Item 3. Quantitative and Qualitative Disclosures About Market Risk 46 Item 4. Controls and Procedures 46 PART II. OTHER INFORMATION Item 1. Legal Proceedings 47 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 47 Item 3. Defaults Upon Senior Securities 47 Item 4. Mine Safety Disclosures 47 Item 5. Other Information 47 Item 6. Exhibits 47 Signatures 48 Exhibit Index 49 3 Explanatory Note As described in Notes 1 and 2 to the unaudited condensed consolidated financial statements of Nuo Therapeutics, Inc. (“we,” “us,” “Nuo Therapeutics,” “Nuo” and the “Company”) appearing in Part I of this Quarterly Report on Form 10-Q for the period ended June 30, 2017 (this “Quarterly Report”), the Company emerged from bankruptcy protection effective May 5, 2016 (the “Effective Date”) in accordance with the Modified First Amended Plan of Reorganization of the Debtor under Chapter 11 of the Bankruptcy Code, as confirmed by the April 25, 2016 Order Granting Final Approval of Disclosure Statement and Confirming Debtor’s Plan of Reorganization (as so confirmed, the “Plan of Reorganization”). This Quarterly Report contains the Company’s unaudited condensed consolidated financial statements as of June 30, 2017 and December 31, 2016, and for the three and six month periods ended June 30, 2017 and for the periods between January 1, 2016 and May 4, 2016 and May 5, 2016 and June 30, 2016, and the accompanying footnotes (the “Q2 Financial Statements”), as well as a discussion comparing the Company’s results of operations for the periods ended June 30, 2017 and 2016 in the section titled “Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations” (the “Period-to-Period Comparison”). The historical financial and share-based information contained in the Q2 Financial Statements and the Period-to-Period Comparison as of and relating to the six month period ended June 30, 2016 reflects the Company’s results of operations both prior to and after the Effective Date, and therefore is not indicative of the Company’s results of operations from and after May 5, 2016. More specifically, following the consummation of the Plan of Reorganization, the Company’s results of operations from and after May 5, 2016 are not comparable to the results of operations reflected in the Company’s prior financial statements (including those for the period ended May 4, 2016 included in this Quarterly Report) due to the Company’s application of fresh-start accounting to time periods beginning on and after May 5, 2016. Fresh-start accounting requires the Company to adjust its assets and liabilities contained in its financial statements immediately before its emergence from bankruptcy protection to their estimated fair values using the acquisition method of accounting. Those adjustments are material and affect the Company’s results of operations from and after May 5, 2016. For that reason, it is difficult to assess our performance in periods beginning on or after May 5, 2016 in relation to prior periods. 4 PART I FINANCIAL INFORMATION Item 1. Financial Statements NUO THERAPEUTICS, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (unaudited) Successor Successor June 30, 2017 December 31, 2016 ASSETS Current assets Cash and cash equivalents $ 331,034 $ 2,620,023 Restricted cash 50,000 53,503 Accounts and other receivable, net 153,507 294,298 Inventory, net 89,179 69,954 Prepaid expenses and other current assets 276,265 334,437 Total current assets 899,985 3,372,215 Property and equipment, net 307,093 486,116 Deferred costs and other assets 218,313 278,730 Intangible assets, net 7,414,375 7,840,408 Goodwill - 2,079,284 Total assets $ 8,839,766 $ 14,056,753 LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities Accounts payable $ 644,968 $ 392,615 Accrued expenses and liabilities 1,205,118 1,054,677 Total current liabilities 1,850,086 1,447,292 Other liabilities 80,343 123,434 Total liabilities 1,930,429 1,570,726 Commitments and contingencies (see Note 11) Stockholders' equity Common stock; $0.0001 par value, 31,500,000 authorized, 9,927,112 issued and outstanding 993 993 Preferred stock; $0.0001 par value, 1,000,000 authorized, 29,038 issued and outstanding; liquidation value $29,038,000 3 3 Additional paid-in capital 18,208,629 18,180,658 Accumulated deficit (11,300,288 ) (5,695,627 ) Total stockholders' equity 6,909,337 12,486,027 Total liabilities and stockholders' equity $ 8,839,766 $ 14,056,753 The accompanying notes are an integral part of these condensed consolidated financial statements. 5 NUO THERAPEUTICS, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) Successor Successor Predecessor Three Months ended June 30, 2017 Period from May 5, 2016 throughJune 30, 2016 Period from April 1, 2016 through May 4, 2016 Revenue Product sales $ 147,715 $ 108,890 $ 89,829 License fees 38,940 Royalties 40,885 25,967 195,103 Total revenue 188,600 134,857 323,872 Costs of revenue Costs of sales 277,371 175,813 80,529 Costs of royalties 13,935 Total costs of revenue 277,371 175,813 94,464 Gross profit (loss) (88,771 ) (40,956 ) 229,408 Operating expenses Sales and marketing 160,681 237,314 270,133 Research and development 309,486 224,369 179,405 General and administrative 1,272,599 602,817 652,846 Impairment of goodwill 2,079,284 Total operating expenses 3,822,050 1,064,500 1,102,384 Loss from operations (3,910,821 ) (1,105,456 ) (872,976 ) Other income (expense) Interest, net (1,259 ) (109 ) (46,802 ) Other 19 20,124 2,527 Reorganization items (209,402 ) 33,961,945 Total other income (expense) (1,240 ) (189,387 ) 33,917,670 Net income (loss) $ (3,912,061 ) $ (1,294,843 ) $ 33,044,694 Basic and diluted earnings (loss) per share Basic $ (0.39 ) $ (0.13 ) $ 0.26 Diluted $ (0.39 ) $ (0.13 ) $ 0.17 Weighted average shares outstanding Basic 9,927,112 9,793,630 125,951,100 Diluted 9,927,112 9,793,630 193,258,792 The accompanying notes are an integral part of these condensed consolidated financial statements. 6 NUO THERAPEUTICS, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) Successor Successor Predecessor Six Months ended June 30, 2017 Period from May 5, 2016 through June30, 2016 Period from January 1, 2016 through May4, 2016 Revenue Product sales $ 260,797 $ 108,890 $ 922,608 License fees 139,534 Royalties 100,546 25,967 670,079 Total revenue 361,343 134,857 1,732,221 Costs of revenue Costs of sales 547,458 175,813 829,095 Costs of royalties 54,543 Total costs of revenue 547,458 175,813 883,638 Gross profit (loss) (186,115 ) (40,956 ) 848,583 Operating expenses Sales and marketing 374,381 237,314 833,943 Research and development 708,900 224,369 554,586 General and administrative 2,247,012 602,817 2,307,009 Impairment of goodwill 2,079,284 Total operating expenses 5,409,577 1,064,500 3,695,538 Loss from operations (5,595,692 ) (1,105,456 ) (2,846,955 ) Other income (expense) Interest, net (7,838 ) (109 ) (252,956 ) Other (1,131 ) 20,124 2,495 Reorganization items (209,402 ) 31,271,350 Total other income (expense) (8,969 ) (189,387 ) 31,020,889 Net income (loss) $ (5,604,661 ) $ (1,294,843 ) $ 28,173,934 Basic and diluted earnings (loss) per share Basic $ (0.56 ) $ (0.13 ) $ 0.22 Diluted $ (0.56 ) $ (0.13 ) $ 0.15 Weighted average shares outstanding Basic 9,927,112 9,793,630 125,951,100 Diluted 9,927,112 9,793,630 193,258,792 The accompanying notes are an integral part of these condensed consolidated financial statements. 7 NUO THERAPEUTICS, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS Successor Successor Predecessor Six Monthsended June30, 2017 Period from May 5, 2016 through June30, 2016 Period fromJanuary 1, 2016 through May 4, 2016 CASH FLOWS FROM OPERATING ACTIVITIES: Net income (loss) $ (5,604,661 ) $ (1,294,843 ) $ 28,173,934 Adjustments to reconcile net income (loss) to net cash used in operating activities: Non-cash gain on reorganization (34,869,565 ) Impairment of goodwill 2,079,284 Stock-based compensation 27,971 55,081 Depreciation and amortization 604,347 208,999 289,360 Non-cash debtor-in-possession note payable debt issuance costs 278,303 Decrease in allowance for uncollectible accounts (466 ) Increase in allowance for inventory obsolescence 1,209 Gain on disposal of fixed assets (1,205 ) Change in operating assets and liabilities: Accounts and other receivable 141,257 60,926 (274,200 ) Inventory (20,434 ) (21,757 ) 106,108 Prepaid expenses and other current assets 58,172 (109,122 ) 194,835 Other assets 60,417 18,515 (61,427 ) Accounts payable 252,353 (1,606,527 ) 2,024,959 Accrued liabilities 150,441 (1,534,977 ) 1,159,737 Accrued interest 172,651 Deferred revenue (261,075 ) Other liabilities (43,091 ) (12,432 ) (76,992 ) Net cash used in operating activities (2,294,406 ) (4,291,218 ) (3,088,291 ) CASH FLOWS FROM INVESTING ACTIVITIES: Changes in restricted cash 3,503 (14 ) Proceeds from sale of equipment 1,914 Net cash provided by (used in) investing activities 5,417 (14 ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from issuance of common stock and preferred stock, net of issuance costs 7,052,500 Proceeds from issuance of debtor-in-procession note payable, net of issuance costs 5,471,697 Net cash provided by financing activities 12,524,197 Net increase in (decrease in) cash and cash equivalents (2,288,989 ) (4,291,218 ) 9,435,892 Cash and cash equivalents, beginning of period 2,620,023 10,358,209 922,317 Cash and cash equivalents, end of period $ 331,034 $ 6,066,991 $ 10,358,209 Supplemental cash flow information Interest expense paid in cash $ 8,140 $ $ 78,822 Cash flows related to reorganization item, net 1,054,426 1,801,524 Non-cash financing and investing activities Issuance of common stock to settle outstanding accruals $ $ 217,936 $ Issuance of preferred stock to settle debt 8,288,719 Issuance of common stock to prior investors 226 The accompanying notes are an integral part of these condensed consolidated financial statements. 8 NUO THERAPEUTICS, INC.
